Court of Appeals
of the State of Georgia

                                          ATLANTA,__________________
                                                    July 11, 2014

The Court of Appeals hereby passes the following order:

A14A0579. OSBORN v. THE STATE.

       This is the second time appellant Osborn has appeared before our Court. The
record in this case was originally delivered to this Court from the Superior Court of
White County in Case Number A12A0380, docketed on October 14, 2011. In that
case, we reversed the judgment of the trial court and remanded the case with direction
that the trial court hold a hearing to consider Osborn’s motion for out-of-time appeal.
The remittitur issued on May 29, 2012. The trial court subsequently held a hearing,
granted the motion for out-of-time appeal, and denied Olson’s motion for new trial.
The instant appeal challenging the denial of the motion for new trial was docketed in
this Court on November 25, 2013.
       Pursuant to Court of Appeals Rule 42 (b), we recycle all records, record
appendices, and transcripts one year after the remittitur has issued unless otherwise
notified. If either party anticipates that a case will return to this Court, he or she “must
notify the Clerk, in writing, to hold the record.” Ct. of App. R. 42 (c). We were not
notified to hold the record in this case and it has since been recycled.
       In light of the breadth of materials involved, the indeterminate amount of time
it will take to prepare and transmit the record to this Court, and the constitutional time
restraints governing this Court's disposition of appeals, this case must be remanded
to the Clerk of the Superior Court of White County until preparation of the appellate
record is completed. When the record is complete, the matter may then be transmitted
to and re-docketed with this Court. Upon re-docketing, briefing by the parties should
proceed in accordance with Court of Appeals Rule 23.
Court of Appeals of the State of Georgia
                                 07/11/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.